Olly Neal, Judge, concurring. I concur in reversing this case. However, I write separately to simply express my concern about the standard of review the State has asked us to apply. The State has asked us “to make an independent determination based on the totality of the circumstances and view the evidence in a light most favorable to the State.” The standard of review for motions to suppress evidence obtained in warrantless searches is set forth in Ornelas v. United States, 517 U.S. 690 (1996), wherein the Supreme Court held that such cases should be reviewed de novo, and includes 1) “a determination of the historical facts” leading up to the stop or search, and 2) a decision whether these historical facts viewed from the standpoint of an objectively reasonable police officer, amount to reasonable suspicion or to probable cause.1 See id. The Supreme Court further stated that: [A] reviewing court should take care both to review findings of historical fact only for clear error and to give due weight to inferences drawn from those facts by resident judges and local law enforcement officers. Id. More recently, in United States v. Arvizu, 534 U.S. 266 (2002), the Supreme Court reaffirmed that appellate courts must look at the “totality of the circumstances” of each case and consider all factors giving rise to an officer’s basis for suspecting wrongdoing rather than evaluate and reject certain factors in isolation from the others. See id. The often-repeated standard employed by Arkansas appellate courts can be found in Owen v. State, 75 Ark. App. 39, 53 S.W.3d 62 (2001). In that case, we stated: When we review a ruling on a motion to suppress, we make a independent determination based on the totality of the circumstances, viewing the evidence in the light most favorable to the State, and reverse only if the ruling is clearly against the preponderance of the evidence. Id. at 44, 53 S.W.3d at 65. (Emphasis added.) This standard seems to have surfaced in 1990, in Ryan v. State, 303 Ark. 595, 798 S.W.2d 674 (1990), in which the court cited to Holden v. State, 290 Ark. 458, 721 S.W.2d 614 (1986), for the proposition. In Holden, the court stated: Was the trial court right? Was this seizure justified because some articles were in plain view? Was the look under the bed justified to insure the safety of the officers? Was the seizure justified? We think it was. First, we view the facts on appeal most favorably to the appellee. Dix v. State, 290 Ark. 28, 715 S.W.2d 879 (1986). Next we only overrule a trial court’s decision if it is clearly wrong. Hicks v. State, 289 Ark. 83, 709 S.W.2d 87 (1986). Id. at 472, 721 S.W.2d at 621. (Emphasis added). However, the problem with the Holden court’s reliance upon Dix v. State is that the language in Dix was taken from an analysis of the sufficiency of the evidence to support the verdict, and did not deal with a motion to suppress: Our burden on appeal is to decide whether the jury’s verdict is supported by substantial evidence. Mason v. State, 285 Ark. 479, 688 S.W.2d 299 (1985). We view the evidence in the light most favorable to the jury’s verdict. Westbrook v. State, 286 Ark. 192, 691 S.W.2d 123 (1985). Dix v. State, 290 Ark. at 33, 715 S.W.2d at 881. (Emphasis added). The correct pre-1990 standard of review for motion to suppress was clearly set forth in State v. Osborn, 263 Ark. 554, 566 S.W.2d 139 (1978), where the supreme court stated: We have never stated our standard for appellate review of the trial court action granting or denying motions to suppress evidence obtained by means of a warrantless search. Although the substantial evidence rule has been followed by this court in nearly every instance of review of any fact finding by circuit judge, even on questions pertaining to admissibihty of evidence, there has been at least one outstanding exception since our decision in Harris v. State, 244 Ark. 314, 425 S.W.2d 293, cert. den. 393 U.S. 941, 89 S.Ct. 308, 21 L.Ed.2d 278. We then decided that we would make an independent determination of the voluntariness of a confession as a basis for its admission into evidence, giving respectful consideration to the findings of the trial judge on the critical issue. This review was crystalized .into a standard articulated in Degler v. State, 257 Ark. 388, 517 S.W.2d 515 and followed thereafter. See, e.g., Smith v. State, 259 Ark. 849, 537 S.W.2d 158. We have also extended it to at least one other situation pertaining to admissibility of evidence. See Hammers v. State, 261 Ark. 585, 550 S.W.2d 432. Pursuant to Degler, we make an independent determination based upon the totality of the circumstances, but will not set aside a trial judge’s finding of voluntariness unless it is clearly against the preponderance of the evidence. In this approach, we have given considerable weight to the findings of the trial judge in the resolution of evidentiary conflicts. Harris v. State, supra. We must defer to the superior position of the trial judge to pass upon the credibility of witnesses. Whitmore v. State, 263 Ark. 419, 565 S.W.2d 733 (1978). The “clearly erroneous” rule (which is equated with the “clearly against the preponderance of the evidence” rule, see Degler), governs in many of the federal circuit courts of appeal. (Citations omitted.) There is also considerable state case law support for this type of review. (Citations omitted.) Since we feel that it is the better approach, and since it involves the same type of questions (often mixed questions of law and fact) that arise with reference to Suppression of confessions, and the same placing of the burden of proof, we will review this case, and all those arising hereafter relating to a motion to suppress evidence obtained by a warrantless search, in the same manner we do when Voluntariness of a confession is the issue. This is similar to the approach taken in other jurisdictions (Citation omitted.) State v. Osborn, 263 Ark. at 557-58, 566 S.W.2d at 140-41. However, the mandate to view the evidence in the light most favorable to the State has, since Osborn, supplanted the more logical requirement that we instead defer only to the trial court in matters of credibility and in resolving conflicts in the evidence. Moreover, these two standards are in conflict in an important respect. The standard as corrupted by Holden and Ryan, supra, requires that in reviewing a challenge to the sufEciency of the evidence, “we view the evidence in a light most favorable to the State and consider only the evidence that supports the verdict .... We afflrm a conviction if substantial evidence exists to support it.” Barnes v. State, 346 Ark. 91, 97-98, 55 S.W.3d 271, 275-76 (2001). Clearly, this level of review is not compatible with the mandate of an independent, de novo review as required by Ornelas v. United States, supra; we should consider all of the evidence when determining where the preponderance of the evidence lies. Deferring to the trial courts in matters of credibility and giving due weight to the inferences drawn by them is not the same as viewing the evidence in the light most favorable to the State. Moreover, the Arkansas Supreme Court explicitly disavowed the substantial-evidence rule in the review of a trial court’s decision or a motion to suppress in Osborn, supra. As this court has previously noted in McCormick v. State, 74 Ark. App. 349, 48 S.W.3d 549 (2001), the supreme court was recently confronted with this conflict in our standard of review in Stephens v. State, 342 Ark. 151, 28 S.W.3d 260 (2000), but did not resolve it. The court expressly declined to address whether the standard that includes the “light-most-favorable-to-the-State” language was improper, and contrary to the holding in Ornelas v. United States, supra. However, the court stated: Without additional argument and citation of authority, we are unable to say our standard is in conflict with that set out in Ornelas. The Supreme Court directed reviewing courts to examine the factual findings of trial courts “only for clear error” and give “due weight to inferences drawn from those facts by resident judges”; our standard, as set forth in Osborn, requires us to do the same. Stephens v. State, 342 Ark. at 160, 28 S.W.3d at 265. The supreme court thus reaffirmed the standard set out in 1978 in Osborn without either addressing or even acknowledging that it differed in either form or substance from the recent version. Moreover, our courts have cited to both Osborn and other Arkansas cases employing the conflicting language in the same cases. See Shaver v. State, 332 Ark. 13, 963 S.W.2d 598 (1998).   The Court characterizes the second part of this analysis as a mixed question of law and fact.